t c memo united_states tax_court forkston fireworks mfg co inc petitioner v commissioner of internal revenue respondent docket no filed date h and w were owners and employees of p h was convicted under sec_7206 i r c for aiding or assisting the filing of false tax returns as to p’s and income_tax return r filed a motion for summary_judgment based on h’s and w’s deemed admissions in another docket and collateral_estoppel arising from h’s conviction r concedes that if we grant h and w’s motion for leave to file an amended reply in the other docket then r is not entitled to summary_judgment in the instant docket but contends that we should grant partial summary_judgment because p is collaterally estopped by h’s conviction from denying that there was a willful omission_of_income from p’s tax_return held collateral_estoppel does not apply r’s motion for partial summary_judgment will be denied moshe schuldinger for petitioner alan r peregoy for respondent memorandum opinion chabot judge the instant case is before us on respondent’s motion under rule for summary_judgment background--procedure respondent determined a deficiency in federal corporate_income_tax against petitioner for in the amount of dollar_figure and an addition_to_tax under section negligence or substantial_understatement_of_income_tax in the amount of dollar_figure petitioner invoked this court’s jurisdiction by filing a timely petition from the notice_of_deficiency disputing the entire amounts of the deficiency and addition_to_tax in the notice_of_deficiency respondent determined that petitioner had dollar_figure in unreported gross_sales but that petitioner was entitled to dollar_figure in miscellaneous unclaimed deductions for net adjustments of dollar_figure in the petition petitioner contends that it does not have any additional income subject_to tax and it is entitled to more deductions than unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the year in issue respondent allowed however petitioner does not claim an overpayment after the instant case was noticed for trial respondent filed a motion for summary_judgment in this motion respondent relies on deemed admissions by anthony and gloria donnora hereinafter referred to as anthony and gloria respectively and as the donnoras collectively in another docket donnora v commissioner docket no contending that these deemed admissions-- must be deemed admitted as against petitioner because the donnoras are the owners of petitioner and are the only parties who can therefore properly act for petitioner and admit or deny allegations pertaining to petitioner tax_court rule having admitted that dollar_figure in forkston’s gross_receipts were diverted to themselves and were omitted from forkston’s income_tax return for in the donnora case and to having been found guilty under sec_7206 anthony and gloria donnora cannot now deny that there was an omission_of_income on forkston’s corporate_income_tax return for the year in the amount of dollar_figure petitioner in its response to the motion points out that anthony and gloria are denying in their docket the factual allegations that respondent relies on in the motion in the instant case petitioner had not been indicted or convicted for tax_fraud for although anthony had been convicted under sec_7206 with regard to petitioner’s tax_return the jury did not make and was not directed to make any the record does not include any information indicating that gloria was convicted or even indicted under sec_7206 finding with respect to petitioner’s tax_liability and anthony’s conviction cannot collaterally estop petitioner because anthony and petitioner are separate parties with separate tax_liabilities in the reply to petitioner’s response respondent repeats the reliance on the donnoras’ deemed admissions in their docket and on anthony’s sec_7206 conviction respondent concedes that if we allow the donnoras to amend their reply in their docket then summary_judgment on all the issues in the instant case is not proper however respondent contends respondent would still be entitled to partial summary_judgment that petitioner is collaterally estopped from denying that there was a willful omission_of_income on forkston’s corporate_income_tax returns for through we have ruled that the donnoras are permitted to amend their reply in their docket donnora v commissioner tcmemo_1998_187 our findings are based entirely on those matters that are admitted in the pleadings or that are admitted or deemed admitted in the motion papers in the instant case background--facts petitioner was a pennsylvania corporation with its business address in mehoopany pennsylvania when the petition was filed in the instant case the donnoras owned and were employed by petitioner in petitioner sold fireworks anthony was indicted and convicted for aiding or assisting the filing of false tax returns for petitioner for and in violation of sec_7206 discussion summary_judgment is a device used to expedite litigation it is intended to avoid unnecessary and expensive trials however it is not a substitute for trial it should not be used to resolve genuine disputes over material factual issues 249_f2d_616 9th cir 88_tc_794 a motion for summary_judgment is to be granted if it is shown that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law a partial summary adjudication may be made which does not dispose_of all the issues in the case rule b sec_7206 fraud and false statements any person who -- aid or assistance --willfully aids or assists in or procures counsels or advises the preparation or presentation under or in connection with any matter arising under the internal revenue laws of a return affidavit claim or other document which is fraudulent or is false as to any material matter whether or not such falsity or fraud is with the knowledge or consent of the person authorized or required to present such return affidavit claim or document because the effect of granting a motion for summary_judgment is to decide the case against a party without allowing that party an opportunity for a trial the motion should be cautiously invoked and granted only after a careful consideration of the case 326_us_1 cox v american fidelity casualty co f 2d pincite 98_tc_383 respondent as the moving party has the burden of showing the absence of a genuine issue as to any material fact for these purposes the material submitted by both sides must be viewed in the light most favorable to the opposing party that is all doubts as to the existence of an issue of material fact must be resolved against the movant e g 398_us_144 636_f2d_1141 n 7th cir kroh v commissioner t c pincite in considering a motion for summary_judgment we are to take into account the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any rule b respondent relies on the criminal conviction of anthony for support of partial summary_judgment respondent argues that respondent’s motion for summary_judgment is also based on the deemed admissions in the donnora docket respondent’s reliance on those deemed admissions is questionable but because we granted the donnoras’ motion for leave of court to deny the deemed admissions we need not explore the validity of continued petitioner is collaterally estopped by anthony’s criminal tax conviction under sec_7206 from denying that petitioner willfully understated its income on its and tax returns the doctrine_of collateral_estoppel provides that once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation 440_us_147 citing 439_us_322 n this court in 90_tc_162 affd 904_f2d_525 9th cir set forth the following five conditions that must be satisfied prior to application of collateral_estoppel in the context of a factual dispute the issue in the second suit must be identical in all respects with the one decided in the first suit continued respondent’s use of admissions from one docket in another docket see rule f any admission made by a party under this rule is for the purpose of the pending action only and is not an admission by such party for any other purpose nor may it be used against such party in any other proceeding to the same effect is rule e cf 92_tc_1146 holding motions to vacate rule c orders would be judged by the same standard applied to a rule f motion 85_tc_267 holding that deemed admissions under rule c were sufficiently similar to deemed admission under rule c so as to satisfy respondent’s burden for summary_judgment there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation citations omitted in the instant case it is the conviction of anthony a stockholder of petitioner and not the conviction of petitioner which respondent contends acts to collaterally estop petitioner from denying that there was a willful omission_of_income in 55_tc_904 we set forth the controlling analysis as follows respondent determined that a part of the deficiency for each of the years and was due to fraud with intent to evade tax within the meaning of section b he contends that since robert j blauner a principal_stockholder officer and virtual alter ego of petitioner was convicted of attempted evasion of the corporate income taxes for the year and for conspiring to defraud the united_states of income taxes due and owing to it by american lithofold corp for petitioner is collaterally estopped from proving that some part of the deficiency was not due to fraud we cannot agree with this contention in c b c super markets in54_tc_882 we held that a corporation is not collaterally estopped by the conviction of its president and principal_stockholder for filing or causing the corporation to file false and fraudulent corporate returns the corporation itself is entitled to be heard on the question whether any part of its underpayments was due to fraud that case is controlling here on the collateral_estoppel issue for the year and we follow it see 60_tc_141 affd without published opinion 505_f2d_731 3d cir we continue to apply this approach respondent has not argued that we should overrule these precedents and has not contended that these precedents do not apply where the earlier ruling was a sec_7206 conviction rather than a sec_7201 conviction nevertheless respondent cites 804_f2d_1441 9th cir ross v commissioner tcmemo_1988_283 458_f2d_631 9th cir and 103_tc_501 as support for the application of collateral_estoppel to petitioner none of these cited opinions supports respondent’s motion in united_states v crooks f 2d pincite 9th cir the court_of_appeals discussed what the government must prove in order to convict under sec_7206 the court_of_appeals concluded that the evidence in that case was sufficient to support the conviction the court of appeals’ opinion does not deal with the question we face in the instant case--whether anthony’s conviction under sec_7206 can collaterally estop petitioner--forkston fireworks mfg co --from denying that petitioner filed a false tax_return however pincite7 the yarbrough oldsmobile cadillac inc v commissioner tcmemo_1993_20 court_of_appeals deals with the question of whether the acquittal of individuals in their previous mail fraud trial collaterally estops the government from litigating certain charges in these individuals’ conspiracy case the court_of_appeals concluded that the earlier acquittals could have been based on any of several possible determinations by the jury that some of these possible determinations were not issues in the second case and that thus the individuals had not shown the identity of issues necessary to invoke collateral_estoppel crooks does not deal with the question of whether a conviction of a shareholder can collaterally estop the corporation and so crooks does not help us as to the issue now before us in ross v commissioner tcmemo_1988_283 we held that the individuals who were convicted in the earlier proceeding were collaterally estopped to deny the acts of which they had been convicted however in ross the collateral_estoppel applied to the later cases in which the convicted individuals were the taxpayers in the instant case anthony had been convicted but forkston fireworks mfg co is the taxpayer ross is consistent with our conclusion in donnora v commissioner tcmemo_1998_ but does not help us reach a conclusion in the instant case in sparks nugget inc v commissioner tcmemo_1970_74 affd 458_f2d_631 9th cir a shareholder of a corporation was held to be collaterally estopped to deny the correctness of an earlier case’s determination against the corporation our opinion relied on earlier opinions upholding collateral_estoppel from a corporation to its shareholder less than a month later we issued our opinion in 54_tc_882 in which we analyzed some of the same opinions that we had analyzed in sparks nugget in c b c super markets we concluded that in general and in that case collateral_estoppel should not run from a shareholder to the corporation as noted supra we have continued to draw the same distinction the instant case is similar to c b c super markets and not to sparks nugget for the reasons stated in those two opinions thus sparks nugget although good law in its setting does not support respondent’s position in the instant case 103_tc_501 dealt with a petitioner who had participated in previous litigation as a custodian for his brother’s minor children and as the sole general_partner of a limited_partnership in bertoli we held that the taxpayer was collaterally estopped in his individual capacity because his own interest in persuading the court in the previous trial coincided with his interests as general_partner and as custodian of his brother’s minor children who were limited partners in the partnership thus the taxpayer in the second case was treated as having been a party in the first case in the instant case petitioner did not participate in anthony’s criminal tax litigation nor has respondent alleged that petitioner’s interest in the previous litigation was identical to anthony’s the controlling case law clearly holds that a corporation is not collaterally estopped by a prior adjudication involving a shareholder in these circumstances the corporation is entitled to be heard on the question of whether any part of its underpayment was due to fraud it is clear that as a matter of law respondent is not entitled to rely on the doctrine_of collateral_estoppel to prove that petitioner understated its income for and such understatement was due to negligence we conclude that respondent has not shown that there is no genuine issue as to any material fact with respect to petitioner we hold that respondent’s motion for partial summary_judgment is denied an appropriate order denying respondent’s motion for summary_judgment will be issued
